 

Exhibit 10.5

 

April 15, 2020

 

C. Ray Tobias

508 West Wall, Suite 800

Midland, Texas 79701

 

Mr. Tobias:

 

Reference is made to that certain Employment Agreement, as amended from time to
time, between you (the “Executive” or “you”) and Dawson Geophysical Company, a
Texas corporation (formerly known as TGC Industries, Inc.) (the “Company”),
dated as of October 8, 2014 and with an Effective Date of February 11, 2015 (the
“Employment Agreement”).  Capitalized terms not otherwise defined herein shall
have the meanings ascribed thereto in the Employment Agreement, as amended
hereby.

 

This letter agreement (this “Letter Agreement”) sets forth the agreement between
the Executive and the Company (collectively, the “Parties”) concerning the
amendment, effective as of April 15, 2020, of certain provisions of the
Employment Agreement as follows:

 

(1)The Parties agree that, subject to the other provisions of the Employment
Agreement, (i) the current Term of the Employment Agreement extends until the
close of business on February 11, 2023 (the “Current Term”), and (ii) such Term
shall not be renewed or extended beyond the Current Term, it being understood
that, to the extent applicable, the Executive’s employment with the Company
shall not automatically expire at the close of the Current Term.

 

(2)The Parties agree that, for all times throughout the Adjustment Period (as
such term is defined below), the Executive’s Base Salary shall be (i) reduced
from an annualized rate of $400,000 (the “Original Salary Rate”) to an
annualized rate of $316,250 (the “Modified Salary Rate”), and (ii) paid to the
extent earned and payable in accordance with the Company’s usual payroll
practices (and subject to annual review by the Company and adjustment in the
Board’s sole discretion).

 

(3)The Parties agree that, subject to the other provisions of the Employment
Agreement, in the event the Executive shall, during the Adjustment Period, incur
a termination of employment and become entitled to the severance payments
described in clause (i) of Section 6(b)(ii) or Section 6(b)(iii) of the
Employment Agreement (a “Qualifying Termination”) (i) the “then-current Base
Salary” that is used for determining the severance benefit under such Sections
shall be based on the Original Salary Rate, and (ii) the “applicable Term” that
is used as the period during which such severance benefit is payable shall be
based on the remainder of the Current Term or twelve (12) months, whichever is
longer.

 

(4)The Parties agree that, subject to the Executive’s continuous employment
until the earlier of the close of the Current Term or a Qualifying Termination,
a retention payment of not to exceed $241,126 (which is intended to represent
the aggregate reductions to the Executive’s Base Salary during the Adjustment
Period due to the payment thereof at the Modified Salary Rate), less all
applicable tax withholdings and deductions, shall be paid to the Executive in a
lump sum within thirty (30) days following such close of the Current Term or
Qualifying Termination, as the case may be, it being understood that such
payment may be reduced in the good faith discretion of the Board to account for,
as applicable, the Adjustment Period being truncated, the timing of a Qualifying
Termination within the Adjustment Period or any similar matter.

 



1

 

 

(5)For purposes of this Letter Agreement, the Parties agree that the “Adjustment
Period” shall commence on March 30, 2020 and shall end at the close of the
Current Term, it being understood that the Adjustment Period may be truncated in
the Board’s sole discretion. In determining whether the Adjustment Period shall
be truncated, the Board shall consider whether sufficient improvements have
occurred within the Company’s industry, or with respect to the Company itself,
to otherwise support the truncation thereof. Following the close of the
Adjustment Period, the Executive’s Base Salary shall be (i) returned to the
Original Salary Rate (or such higher rate as may be determined by the Board in
its discretion at such time), and (ii) paid to the extent earned and payable in
accordance with the Company’s usual payroll practices (and subject to annual
review by the Company and adjustment in the Board’s sole discretion)

 

(6)For purposes of paragraph (2) above, the Parties (i) acknowledge that the
April 15, 2020 effective date of this Letter Agreement occurs after the March
30, 2020 commencement date of the Adjustment Period, and (ii) agree that (x) the
reduction of the Executive’s Base Salary to the Modified Salary Rate is
retroactive to March 30, 2020, and (y) to the extent necessary, further
adjustments shall be made, as appropriate, to the remaining payments of the
Executive’s Base Salary at the Modified Salary Rate during calendar year 2020 in
the event the Executive’s Base Salary was paid at the Original Salary Rate
during the period from and after March 30, 2020 and ending on April 15, 2020.

 

(7)The Executive agrees that the terms of this Letter Agreement and its effects
on the Executive’s compensation and benefits (including, but not limited to, any
bonus or severance compensation and benefits) and/or the Company’s compliance
with the Employment Agreement do not constitute Good Reason under the Employment
Agreement and that the Executive waives any right to assert that the terms of
this Letter Agreement constitute Good Reason for any purpose under the
Employment Agreement.

 

This Letter Agreement embodies the entire agreement between the Parties with
respect to the amendment of the Employment Agreement.  In the event of any
conflict or inconsistency between the provisions of the Employment Agreement and
this Letter Agreement, the provisions of this Letter Agreement shall prevail.
Except as specifically modified and amended by this Letter Agreement, all of the
terms, provisions, requirements and specifications contained in the Employment
Agreement remain in full force and effect.  This Letter Agreement may be
executed in counterparts (including those transmitted by facsimile), each of
which shall be deemed an original and all of which taken together shall
constitute one and the same document.

 

THE EXECUTIVE ACKNOWLEDGES THAT HE HAS CAREFULLY READ THIS LETTER AGREEMENT AND
THE EMPLOYMENT AGREEMENT, HAS HAD THE OPPORTUNITY TO CONSULT WITH COUNSEL OF THE
EXECUTIVE’S CHOOSING TO THE EXTENT THE EXECUTIVE DESIRES LEGAL ADVICE REGARDING
THE SAME, AND UNDERSTANDS AND AGREES TO ALL OF THE PROVISIONS HEREIN (AND THE
PROVISIONS OF THE EMPLOYMENT AGREEMENT AS AMENDED BY THIS LETTER AGREEMENT).

 

THIS LETTER AGREEMENT SHALL BE INTERPRETED AND ENFORCED IN CONFORMITY WITH THE
LAW OF THE STATE OF TEXAS, WITHOUT REGARD TO ANY CONFLICTS OF LAW PROVISION
THEREOF THAT WOULD RESULT IN THE APPLICATION OF THE LAWS OF ANY OTHER
JURISDICTION.  VENUE OF ANY LEGAL ACTION ARISING FROM OR RELATING TO THIS LETTER
AGREEMENT SHALL BE IN MIDLAND COUNTY, TEXAS.  FOR THE AVOIDANCE OF DOUBT, THE
PROVISIONS OF SECTION 11 OF THE EMPLOYMENT AGREEMENT SHALL APPLY TO THIS LETTER
AGREEMENT IN ALL RESPECTS.

 

[Signature Page to Follow]

 



2

 

 

Please sign in the space provided below to evidence your agreement with the
terms of this Letter Agreement and acknowledgment that your obligations
hereunder are valid, binding, and enforceable obligations.

 

  DAWSON GEOPHYSICAL COMPANY       By: /s/ Stephen C. Jumper      Name: Stephen
C. Jumper   Title: President and Chief Executive Officer

 

AGREED TO AND ACKNOWLEDGED:       THE EXECUTIVE       /s/ C. Ray Tobias   Name:
C. Ray Tobias   Title: Executive Vice President  

 



3

